MEMORANDUM ***
Joseph Diaz and Luis Campas brought a 20-count, 51-page complaint against a dozen defendants. Diaz and Campas claim that one defendant wrote them a bad check, and that when they tried to have that defendant prosecuted, the other defendants retaliated against them by, among other things, taking away their boxing licenses. (Diaz is a trainer and Cam-pas a boxer.) The district court granted the defendants’ motions to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Campas and Diaz appeal. Jurisdiction lies under 28 U.S.C. § 1291. We review de novo, Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir.2005), and affirm for the reasons stated by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Cir. R. 36-3.